Chris Burrow, Director Arkansas State Building Services 1515 West 7th Street Little Rock, AR  72201
Dear Mr. Burrow:
This letter is in response to your request for an official opinion.  You inquire:
   [w]hether parking signage as described in Arkansas Act 767 of 1983 is required in all publicly funded projects to be in compliance with Arkansas Act 691 of 1989 and Federal 504 Regulations.
Act 767 of 1983 was repealed and replaced by Act 907 of, 13 of 1985.  Under the new Code, handicapped parking is provided for at A.C.A. 27-15-305 et seq. Pursuant to A.C.A. 27-15-313, public agencies are required to supply a minimum number of handicapped parking spaces.  The Act defines public agencies as "any department, office, or agency of state, or any city, county, school district or other public agency of the state or of its political subdivisions."  A.C.A. 27-15-302(3).
The Act provides that private agencies may elect to supply handicapped parking and recommends that private agencies follow the standards of A.C.A. 27-15-313.
A person unlawfully parking in a handicapped parking space may be fined and the owner can be charged towing and impoundment fees. Nothing in the Act restricts its application to parking lots owned or operated by state or local government. A.C.A. 27-15-305.
Act 691 of 1989 is codified at A.C.A. 20-14-601 — 613, the Arkansas Barriers Accessibilities Act.  This Act is applicable to all buildings or facilities used by the public which are constructed in whole or in part by use of state, county or municipal funds, or the funds of any political subdivision of the state and certain federal funds where the building or facility is constructed or substantially remodeled after January 1, 1990.
The standards also apply to buildings leased or rented by the State where the lease in entered into after January 1, 1990. A.C.A. 20-14-605(c).
The Act also applies to certain privately financed buildings which are open to public use for education, employment, transportation, or acquisition of goods and services and which are constructed after January 1, 1990.  A.C.A. 20-14-606(d).
The Act contemplates that the Architectural Barriers Advisory Board and Arkansas State Building Services will work together to adopt and promulgate standards and criteria establishing technical requirements for handicapped accessibility in all construction covered by this Act.  The Act, by its own terms does not establish any standards.  Standards and criteria adopted pursuant to the Architectural Barriers Accessibility Act must of course be consistent with other expressions of the legislature which include he Handicapped Parking Act, A.C.A. 27-15-305 et seq.
In conclusion, the parking signage required in A.C.A. 17-15-305 et seq. is mandatory upon all public agencies and may be voluntarily followed by private entities.  Complying with the State statute in this regard also represents compliance with applicable federal regulations.
The foregoing opinion, which I hereby approve, was prepared by Assistant Attorney General Arnold M. Jochums.